Citation Nr: 0922418	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-24 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1961 to 
August 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2007, the Veteran testified during a personal 
hearing at the RO and, in January 2009, he testified during a 
hearing at the RO before the undersigned Veterans Law Judge.  
Transcripts of both hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his January 2009 Board hearing, the Veteran testified 
that he underwent back surgery in 2003 at the VA medical 
center (VAMC) in Pittsburgh, Pennsylvania (see hearing 
transcript at pages 16-17).  He reported that he told the 
doctors about his complaint of dizziness.  An October 2003 VA 
outpatient record from the VAMC in Bay Pines, Florida, 
indicates that he had a past medical history of a laminectomy 
in March 2003.  Such records are not in the claims file.  See 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Although the record was held open for 
a period of 30 days so that these records could be secured, 
no action was taken  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA medical 
records regarding the Veteran's 
treatment for back surgery at the VA 
medical center in Pittsburgh, dated in 
2003, to particularly include records 
of a laminectomy performed in 
approximately March 2003, as well as 
any other pertinent VA treatment 
records not already obtained.  If any 
records are unavailable, the Veteran 
and his representative should be so 
advised in writing.  

2.	Thereafter, the RO/AMC should 
readjudicate the Veteran's claim.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




